Order entered May 24, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01364-CR

                                  CARLOS MEDRANO, Appellant

                                               V.

                                  THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F12-40354-I

                                            ORDER
       Appellant, who was placed on deferred adjudication for seven years for indecency with a
child by sexual contact, filed his brief on May 13, 2019. In the brief, appellant uses initials to
identify the victim; however, he uses the names of certain witnesses who are children.
Accordingly, we STRIKE the brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended
brief that identifies any child victim or witness either generically (for example, “the youngest
daughter”) or by initials only.
       We DIRECT the Clerk to send copies of this order to Brian Wayne Salvant and the
Dallas County District Attorney’s Office.
                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE